department of the treasury internal revenue washingtow iw service apr qe tep bi ‘ covesnment ties uniform issue list control number legend taxpayer iraa financish institution b irac financial_institution d individual e financial_institution f account g employer h employer employer j amount amount amount amount - - - - - fe dear ‘this responds to a letter dated date as supplemented by correspondence dated may and date from your authenzed representative in which you request a ruling that an inadvertent rollover into your individual_retirement_arrangement ira will not result in a modification to a series of substantially_equal_periodic_payments you were receiving and therefore will not result in an imposition of the additional percent 1ax on premature distributions under sec_72 of the internal_revenue_code code ‘the following facts and representations have been submitted under penalty of perjury is support of the ruling requested ‘taxpayer maintained ira a which was sponsored by financial_institution b on or about date taxpayer made a rollover_contribution of amount into ira a on or about apri when she was age taxpayer began receiving a series of substantially_equal_periodic_payments from ira a calculated under the fixed amortization_method equaling approximately amount per month the distributions were intended to comply with the requirements of sec_72 of the code during july of taxpayer made a trastee-to-trustee transfer of the entire account balance in ira a to ira c sponsored by financial_institution d ‘the substantially_equal_periodic_payments continued without interruption or modification throughout the transfer taxpayer's series of substantially_equal_periodic_payments from ira a subsequently ira c continued for the required five year period under sec_72 4a gi of the code which ended on date advisor at financial on or about date individual e taxpayer's financial_institution f advised her that pursuant to revrul_2002_62 lr b sec_2 b she could make a one-time change in the calculation of her substantially equal periodic payinents from the fixed amortization_method to the required_minimum_distribution method resulting in a new monthly payment of amount occurred in january of previously taxpayer worked for employers h and and participated in their qualified on or about apri financial_institution f received a rollover retirement plans of taxpayer and deposited it into account g on or check from employer about date a tax-sheltered annuity maintained under sec_403 of the code on of about date taxpayer made a direct transfer of her account balance in employer 's retirement_system to account g on behalf the change a on or about date taxpayer informed individual e that due to her recent termination of employment she wanted to roll over her account balance amount in a retirement_plan sponsored by employer j individual e advised that amount could only be rolled over to account g but nol ira c from which substantially equal periedic payments were being received erroneously completed form causing amount to be deposited in ira c instead of account g amount was inadverteatly deposited into ira c on august on or about date taxpayer called individual e to discuss investment options for ira c the error was discovered a few days later individual e was concerned that the addition of amount into ira c resulted in a modification of the series of substantially_equal_periodic_payments that taxpayer was receiving you have represented that financial_institution f acknowledged the inadvertent error on or about date individual e s assistant based on the above facts and representations you request a ruling that the inadvertent rollover of amount into ira c during from which a series of substantially_equal_periodic_payments were being taken will not be considered modification of a series of substantially_equal_periodic_payments within the meaning of sec_72 of the code sec_408 of the code provides except as otherwise provided in sec_408 any amount_paid or disfributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_72 of the cade provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed including iras the additional tax is imposed on that sec_72 provides for the imposition of an udditional percent tax on early distributions from qualified_plans portion of the distribution that is includibie in gross_income sec_72 amiv of the code provides that sec_72 shall not apply to distributions that are pact of a series of substantially equal periodic paymeats not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary i sec_72g the of the code imposes the additioyal limitation on distributions excepted sec_72 from the percent tax by subsequently modified other than by reason of death or disability before the later of the employee's attainment of age then the expayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equall to the tax that would have been imposed except for the sec_72 t 2a iv exception plus interest for the deferral_period the series of payments is notice 1989_1_cb_662 was published on date and provided dance in the form of questions and answers on certain provisions of the tax reform in the absence of regulations on sec_72 of the code this act of tray notice provides guidance with respect to the exception to the tax on premature gistributions under sec_72 2a tiv question and answer-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code revrul_2002_62 which was published on date modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 a kiv accordance with the required_minimum_distribution if they are made in method the fixed amortization_method or the fixed annuitization methed the three methods described in q a-12 of notice the fixed amortization_method provides that the annual payment for each year is determined by amortizing in level amounts the account balance over a specified number years determined using the chosen life expectancy table and chosen interest rate under this method the account balanec the number from the chosen life expectancy lable and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each subsequent year ‘the required_minimum_distribution method provides that the annual payment for each year is determined by dividing the account balance for that year by the number from the chosen life expectancy table for that year under this method the account balance the number from the chosen life expectancy table and the resulting annual payments are redetermined for each yeu an individual who begins receiving distributions in a year using either the fixed amortization_method or the fixed annuitization method may in any subsequent year switch to the required_minimum_distribution method to determine payment for the year of the switch and all subsequent years and the change in method will not be treated as modification within the meaning of sec_72 of the code once this change is made the required_minimum_distribution method must be followed in all subsequent years the code any subsequent change will be a modification for purposes of section t of in this case taxpayer states that she began receiving payments from ira a in calendar_year in a series of substantially_equal_periodic_payments as described in sec_72 of the code using the fixed amortization_method as described in notice_89_25 taxpayer further states that the monthly payment from ira a as determined under the above methodology was amount direct transfer of her entire account balance in ira a to ira c ‘taxpayer received in july of taxpayer made a substantially equal periodic paynients from ira a and ira c for seven years using the fixed amortization_method in january of based upon sec_2 b of revrul_2002_62 taxpayer changed from the fixed amortization_method to the required_minimum_distribution method resulting in a new monthly payment of amount ‘taxpayer states that on date she requested that financial_institution f rol over amount from a retirement_plan sponsored by employer j to account g however in error financial_institution f rolled amount inte ira c the ra from which taxpayer was receiving the series of substantially_equal_periodic_payments taxpayer states that the required five year period under sec_72 a ii of the code ended on date lf amount had been rolled over into account g as requested by taxpayer on date financial_institution f would not have raised the issue of modification regarding calendar_year taxpayer did ali she could to-conlinue to receive amount from ira c reason to believe that financial_institution f would not make the rollover of amount from employer j's retirement pian to account g as requested taxpayer did not intend to modify the series of substantially_equal_periodic_payments she began receiving from ira a and subsequently ira c in calendar_year and had no rather the modification is due instead of i ira c in eslendar year the failure of financial_institution f to roll over amount into account g this ruling does not express an opinion‘as to whether but assumes that the series of substantially_equal_periodic_payments received from april to july from ira a and subsequently from ira c satisfied code sec_72fiv and revrul_2002_62 this ruling assumes that ira a and ira c meet the requirements of sec_408 of the code at all times relevant to this transaction foregoing we conclude that the error made by financial_institution f based on the that resulted in amount being rolled into ira c in calendar_year will not be considered a modification of a series of substantially_equal_periodic_payments trom ira c within the meaning of sec_72 of the code that would result in an imposition of the percent additional tax applied on premature distributions under sec_72 this letter is directed only to the taxpayer who fequested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling has been sent to your authorized representative pursuant te the provisions of a form_2848 power_of_attorney on file in this office if you wish to inquire about this ruling please contact db dat sincerely yours carhlm a wesrins manger employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
